The petition for supersedeas seeks to quash an execution issued against the obligors on a forthcoming bond, executed and approved in an attachment proceeding, a copy of which is exhibited with the petition. The bond did not conform to the statute (Code, § 2955), for that the time within which the property levied on in the writ of attachment should be delivered to the sheriff was materially different from that prescribed by the statute. The bond was not a statutory bond; was a common-law obligation only. Cobb v. Thompson, 87 Ala. 381,6 So. 373; Olmstead v. Thompson, 91 Ala. 127, 8 So. 346. Such a bond cannot become the basis of a "statutory judgment" (Munter v. Leinkauff, 78 Ala. 546), since an officer's effort to indorse a forfeiture on a nonstatutory replevy or forthcoming bond (Code, § 2956) is "no more than the ex parte, unsworn, and unofficial statement of a private person" (Olmstead v. Thompson, 91 Ala. 129, 8 So. 346). The execution was without a "statutory Judgment" to justify its issuance; and, in necessary consequence, the execution was and is void.
The question thus made is not one involving the collateral impeachment of a return by an officer within the doctrine of Jefferson County Bank v. McDermott, 99 Ala. 79, 81, 10 So. 154, as is insisted in the brief for appellee. On the contrary, the fault, apparent on the face of the bond, lies in the fact that the instrument was not such as warranted the officer in indorsing it forfeited so as to afford the basis for the "statutory judgment" prescribed in defined circumstances by Code, § 2956.
It follows that the demurrer to the petition was erroneously sustained.